Citation Nr: 9914623	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  93-04 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from October 1968 to August 
1971, including service in Vietnam from April 1970 to March 
1971.  This matter comes to the Board of Veterans' Appeals 
(Board) from a January 1991 rating decision of the Department 
of Veterans Affairs (VA) San Francisco Regional Office (RO), 
in which the RO denied the claim of service connection for 
PTSD.  (Subsequently, the RO relocated its offices to 
Oakland.)  The appellant filed a timely notice of 
disagreement and this appeal ensued.  The Board, in February 
1995, remanded the claim for further evidentiary development.  


FINDINGS OF FACT

1.  All available relevant evidence necessary for an 
equitable disposition of the appeal has been obtained by the 
RO.  

2.  The appellant served as a wheeled vehicle driver/mechanic 
in Vietnam.

3.  It is not shown, nor has it been verified, that the 
appellant engaged in combat while serving in Vietnam.  

4.  The record does not substantiate the existence of a 
stressor necessary to support a diagnosis of PTSD.

5.  The appellant is not shown to have PTSD as a consequence 
of military service.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a) (1998).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Because the appellant served 
continuously for 90 days or more during a period of war, a 
psychosis manifested to a degree of 10 percent within one 
year from the date of termination of such service shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence of a 
well-grounded claim.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  Specific to this case, 
a claim of service connection for PTSD is well grounded where 
the evidence includes medical evidence of a current 
disability; lay evidence (presumed to be credible for these 
purposes) of an in-service stressor, which in a PTSD case is 
the equivalent of in-service incurrence or aggravation; and 
medical evidence of a nexus between service and the current 
PTSD disability.  Gaines v. West,11 Vet. App. 353, 357 
(1998); Cohen (Douglas) v. Brown, 10 Vet. App. 128, 136-37 
(1997).  See also Caluza, 7 Vet. App. 498, 506 (1995).  As 
noted in the February 1995 remand, the appellant has 
presented a well-grounded claim for service connection for 
PTSD.  He has adduced (1) medical evidence of a current 
diagnosis of PTSD; (2) lay evidence of an in-service 
stressor; and (3) medical-nexus evidence generally linking 
his PTSD to his service.  See Cohen, 10 Vet. App. at 136-37; 
Suozzi v. Brown, 10 Vet. App. 307, 309 (1997).  The claim, 
therefore, is well grounded.  

Because the claim is well grounded, VA has a statutory 
obligation to assist the appellant in the development of 
facts pertinent to the claim.  38 U.S.C.A. § 5107(a).  Prior 
to the Board's February 1995 remand, the RO attempted to 
secure additional evidence relevant to the claim, primarily 
concerning the need to verify the appellant's alleged 
stressors.  In the remand, the Board directed the RO to 
undertake further development, to include: (1) asking the 
appellant for information on any further psychiatric 
treatment; (2) asking the U.S. Army and Joint Services 
Environmental Support Group (ESG) (since renamed the U.S. 
Armed Services Center for Research of Unit Records 
(USASCRUR)) to clarify the appellant's activities in service; 
and (3) asking the National Archives and Records 
Administration (NARA) to forward a copy of the appellant's 
official military file and any other information as to any 
awards he may have been awarded.?  

The appellant is entitled to compliance with the directives 
contained in a Board remand.  Stegall v. West, 11 Vet. App. 
268, 270-71 (1998).  The directives set forth in the February 
1995 remand have been accomplished by the RO.  The appellant 
was contacted in a March 1995 letter about additional 
information in his possession, and the RO has been in 
communication with the appellant since that time.  In 
addition, the RO has received information it has requested 
from the National Personnel Records Center (NPRC), and other 
offices of NARA, as well as from ESG.  These actions are in 
substantial compliance with the Board's February 1995 remand 
directives.  On appellate review, the Board sees no areas in 
which further development may be fruitful.  

With submission of a well-grounded claim and completion of 
the required assistance, we now move to the adjudication of 
the claim on the merits.  Service connection for PTSD 
requires medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
inservice stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed inservice stressor.  If the claimed stressor is 
related to combat, service department evidence that the 
appellant engaged in combat or that he was awarded the Purple 
Heart, Combat Infantryman Badge, or similar combat citation 
will be accepted, in the absence of evidence to the contrary, 
as conclusive evidence of the claimed inservice stressor.  
38 C.F.R. § 3.304(f).  Eligibility for a PTSD service-
connection award requires: (1) a current, clear medical 
diagnosis of PTSD; (2) credible supporting evidence that the 
claimed in-service stressor actually occurred; and (3) 
medical evidence of a causal nexus between current 
symptomatology and the specific claimed in-service stressor.  
Cohen, 10 Vet. App. at 138.  See also Suozzi, 10 Vet. App. at 
309.  

As to the first element, a clear, current diagnosis, the 
record includes examination results showing a diagnosis of 
PTSD, as well as other psychiatric reports which specifically 
do not include a diagnosis of PTSD.  A private psychological 
evaluation in December 1988 and March 1989 concluded that the 
appellant had several symptoms consistent with a diagnosis of 
PTSD, but did not render a diagnosis of PTSD.  He then 
underwent VA psychiatric and psychological evaluations in 
March 1990; the VA psychiatrist diagnosed PTSD, but the 
psychologist diagnosed psychoactive substance abuse and 
personality disorders.  In a July 1990 addendum, the VA 
psychiatrist again reviewed the record and concluded that the 
appellant did not meet the diagnostic criterion to warrant a 
PTSD diasgnosis; the diagnoses of polysubstance abuse and 
personality disorders was confirmed on review of the record 
in December 1990.  

In March 1991, a private psychologist diagnosed PTSD as 
related to service.  A private psychiatrist also diagnosed 
PTSD in a January 1992 report.  Additionally, VA examination 
in July 1992 included a diagnosis of PTSD.  While the 
evidence in its entirety suggests some disagreement among the 
various examiners as to the current diagnosis, the most 
recent psychological and psychiatric examinations all 
diagnosed PTSD.  Section 3.304(f) requires a clear diagnosis 
of PTSD, which is offered in the March 1991 and January 1992 
private reports, noted above, and the July 1992 VA 
examination report.  The fact that other, earlier examiners 
diagnosed other disorders instead of PTSD does not take away 
from the clarity of the current PTSD diagnoses.  Therefore, 
the Board concludes that the evidence satisfies the first 
element of the claim of service connection for PTSD.  

The appellant's contentions and his lay testimony at the 
January 1992 hearing as to in-service stressors suffice to 
well ground his claim.  But as to adjudication on the merits, 
if the claimed stressor is not combat related, the 
appellant's lay contentions and testimony are insufficient to 
establish the occurrence of the stressor and must be 
corroborated by credible supporting evidence.  Cohen, 10 Vet. 
App. at 142.  On the other hand, if the appellant did engage 
in combat with the enemy, he is entitled to have his lay 
statements accepted, without the need for further 
corroboration, as satisfactory evidence that the claimed 
events occurred, unless his descriptions are not consistent 
with the circumstances, conditions, or hardships of service 
or unless the Board finds by clear and convincing evidence 
that a particular asserted stressful event did not occur.  
Id., at 146-47.  The determination of this material fact -- 
whether the appellant engaged in combat -- is a critical part 
of the adjudication of a PTSD claim in general and 
specifically in this case.  See id. at 145; Zarycki v. Brown, 
6 Vet. App. 91, 98 (1993).  

The determination as to whether the appellant was engaged in 
combat with the enemy is particularly significant in PTSD 
cases in light of 38 U.S.C. § 1154(b): 

In the case of any veteran who engaged in combat 
with the enemy in active service with a military, 
naval, or air organization of the United States 
during a period of war, campaign, or expedition, 
the Secretary shall accept as sufficient proof of 
service connection of any disease or injury alleged 
to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of 
service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, 
conditions, or hardships of such service, 
notwithstanding the fact that there is no official 
record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every 
reasonable doubt in favor of the veteran. Service 
connection of such injury or disease may be 
rebutted by clear and convincing evidence to the 
contrary. The reasons for granting or denying 
service connection in each case shall be recorded 
in full.  See also 38 C.F.R. § 3.304(d).  

Therefore, the Board must make specific findings of fact as 
to whether or not the appellant was engaged in combat, based 
on the evidence of record.  Cohen, 10 Vet. App. at 146; see 
also West (Carleton) v. Brown, 7 Vet. App. 70, 76 (1994).  
Section 1154(b) itself does not require the acceptance of the 
appellant's assertion that he was engaged in combat.  Cohen, 
10 Vet. App. at 146.  Combat status may be determined through 
the receipt of certain recognized military citations or other 
supportive evidence.  West v. Brown, 7 Vet. App. 70, 76 
(1994).  The phrase "other supportive evidence" serves to 
provide an almost unlimited field of potential evidence to be 
used to support a determination of combat status.  Gaines, 11 
Vet. App. at 359.  

The evidence relevant to whether the appellant engaged in 
combat begins with his Department of Defense (DD) Form 214, 
which indicates that he served in the Army as a wheeled 
vehicle driver.  That document also shows that he received 
the National Defense Service Medal, Vietnam Service Medal, 
Republic of Vietnam Campaign Medal with 60 Device, and 
Marksman (Rifle) award.  His official military personnel file 
indicated that he was born in April 1948, served in Vietnam 
from April 1970 to March 1971 as a wheeled vehicle mechanic, 
was assigned to Company B of the 93rd Engineer Battalion 
(Construction) and participated in an "unannounced 
campaign."  

A December 1988 and March 1989 private psychological 
evaluation indicated that he had a number of injuries.  It 
was noted that the appellant was twice shot in the left leg, 
at the ages of 23 years (in 1973) and 24 years (in 1974).  At 
the age of 26 years (1976), it was noted that he was stabbed 
in the left lung and at the age of 27 years (1977) his right 
arm was slashed.  At the age of 38 (1986), he cut his right 
knee in a chain saw accident.  It was also noted in the March 
1989 psychological evaluation that the appellant claimed he 
was awarded the Meritorious Service Medal for valor from 
General Westmoreland, and that he also received the Silver 
Star Medal with two oak leaf clusters for courageous service 
under fire.  

A May 1989 psychological evaluation, prepared for the State 
of California Department of Corrections, indicated that the 
appellant "was evidently shot in combat but has also been 
injured when acting as a bodyguard for various rock bands."  

As discussed in a March 1990 VA psychiatric examination 
report, the appellant stated that his main job in Vietnam 
included assignment to an assault combat unit and a bomb 
disposal unit.  He recalled being part of a search and 
destroy mission and placing bodies in body bags.  

In a March 1991 VA psychological examination report, it was 
noted that he attended advanced infantry training and then 
was sent to Vietnam, where his responsibilities included 
demolition, sweeping maneuvers, setting up perimeters, body 
bag duty, and maintenance of vehicles.  He reported 
witnessing several deaths and injuries to others in his squad 
and to Vietnamese following destruction of their villages, in 
addition to observing torture inflicted on Viet Cong 
prisoners.  It was also noted that he claimed to have been 
convicted of being absent without leave seven times and being 
injured once in a bar fight.  He also reported receiving 
several decorations, including a Purple Heart and the Bronze 
Star Medal.  

In May 1991, the appellant furnished a statement in which he 
indicated that he was involved in covert operations in 
Vietnam.  He indicated that before going to Vietnam he was 
assigned to "a STRAFF unit" and cross-trained in many 
skills, including combat skills.  In Vietnam, he said he was 
assigned to a government pacification project, involved in 39 
tactical missions, and killed a 14 or 15 year old boy.  He 
said he spent his first weeks in Vietnam driving a diesel 
tanker to "get the lay of the land"; he reported that that 
job was given him "so I could assess what areas may need 
some SPECIAL ATTENTION!"  He noted that all operations were 
in Vietnam except one in Laos or southern Cambodia with 
civilians who may have been with the Central Intelligence 
Agency.  He recalled that while on guard duty he saw a man 
washing his clothes next to a decomposing body.  He also 
remembered flying in a helicopter at an altitude of 2,000 
feet when another American serviceman threw three Viet Cong 
prisoners out of the helicopter.  He said that he started 
using drugs in Vietnam to help him sleep at night and cope 
with these experiences.  He said he injured his left knee and 
right lower abdominal cavity, injuries for which he received 
the Purple Heart.  He also indicated that he injured his 
right hand in a bar fight and then was medically evacuated 
out of the country without his medical or personnel records.  

In a January 1991 private psychiatrist report, it was noted 
that the appellant claimed to have been part of an 82nd 
Tactical Assault Team in the Delta Pacification Project.  He 
reported that he was involved in covert activities and the 
establishment of landing zones.  He said he was ordered to 
kill the mayors of Vietnamese hamlets with a handgun in 
public in order to intimidate the local population.  

The appellant testified at a hearing in January 1992 that he 
trained at a tactical jump school and then was assigned to 
the 93rd Engineer Battalion (Construction), whose duties were 
to pacify its area of operations in Vietnam.  He said he was 
assigned to the motor pool, but that he also participated in 
about 35 missions to pacify areas around highway construction 
projects.  He stated that he shot several mayors of hamlets 
in broad daylight, eliminated whole hamlets totaling about 
2,000 people, and was transported by helicopters, vehicles, 
and boats, as well as drove a piece of equipment termed a 
"290" moving barges across a river.  He also testified that 
he was assigned to the 82nd Tactical Assault Team of the 9th 
Infantry Division, and that he was trained at Fort Gordon 
with an outfit he termed "STRAFF"; he indicated the acronym 
stood for "Strategic Tactical Ready Air Force."  He 
testified he was wounded in action, and showed the hearing 
officer various scars for which he alleged he received a 
Purple Heart.  He also indicated that his medical records 
were lost sometime during his service in Vietnam and that he 
had been denied his decorations as his personnel records were 
lost.  

The appellant provided a copy of a page from U.S. Army and 
Allied Ground Forces in Vietnam Order of Battle indicating 
that the 93rd Engineer Battalion (Construction) was assigned 
to the 34th Engineer Group during his service in Vietnam and 
was located at Dong Tam, Republic of Vietnam.  

Materials provided by ESG in June 1992 included copies of 
three reports covering the summer of 1970 when the appellant 
was in Vietnam, and when he alleges he was engaged in combat.  

? An operational/lessons learned report for the 34th 
Engineer Group for February, March and April 1970 showed 
that the 93rd Engineer Battalion (Construction) built, 
upgraded, or repaired highways, communication 
facilities, airfields, aircraft revetments, and various 
other administrative and industrial facilities, in the 
area of Dong Tam.  

? An operational/lessons learned report for the 
Headquarters, 3rd Brigade, 9th Infantry Division for May, 
June, and July 1970 discussed various combat activities 
of the brigade without any discussion of the 93rd 
Engineer Battalion (Construction).  The report indicated 
that engineer support was confined to building roads.  

? A senior officer debriefing report for the 3rd Brigade, 
9th Infantry Division for the period from March to 
October 1970 discussed combat activities of the brigade 
without reference to the appellant's unit.  The report 
noted that engineer support for the brigade was centered 
on a road-building program that contributed 
significantly to the Vietnamization of the brigade's 
area of operation.  The brigade was able to commit such 
a large portion of organic engineer resources to the 
road-building program, the report continued, because the 
unique terrain features of the area of operations 
permitted helicopter transport of combat units.  The 
report also indicated that on limited occasions engineer 
units accompanied combat units, but did not identify the 
appellant's unit as involved in those assignments.  

The June 1992 letter from ESG forwarding these materials 
noted that the appellant's unit was not specifically 
mentioned.  

A July 1992 VA psychiatric examination report indicated that 
the appellant said he was trained with a "STRAAF Unit 
(Strategical Tactical Force)", and had a tour involving 
covert operations led by civilians with a tactical assault 
team in the Delta Pacification Project.  The appellant also 
told the examiner that he was with a construction battalion 
involved in security mine sweeps and perimeter control and 
that he had personally killed 17 persons with handguns, 
mostly mayors of local hamlets.  

In a July 1996 letter to the RO, ESG wrote that "[w]e know 
that Dong Tam, the documented base area location of the 93rd 
Engineer Battalion [(Construction)] . . . was attacked during 
[the appellant's] Vietnam service."  ESG also said that more 
specific information was required to research specific combat 
incidents and casualties, and that it was unable to verify 
that the appellant was assigned to the 82nd Tactical Assault 
Team.  ESG referred to the appellant's official military 
personnel file for information as to assignments in service.  

The appellant's discussion of his claimed stressors suggests 
extensive exposure to combat in Vietnam; however, the service 
department records and other supporting evidence do not 
indicate that he was exposed to any such combat activity.  
The official military personnel file does not show that he 
was awarded the Purple Heart, Combat Infantryman Badge, or 
any other similar combat citation or decoration.  The 
appellant contends he was wounded and received the Purple 
Heart, as well as the Bronze Star, Silver Star, and 
Meritorious Service Medals.  The official military personnel 
file does not reflect his receipt of such awards.  Rather, 
his personnel file shows that he was awarded the National 
Defense Service Medal, Vietnam Service Medal, and Vietnam 
Campaign Medal, all of which were service awards reflecting 
the fact that he served in Vietnam, but they do not connote 
any exposure to combat.  

In the absence of these awards, the Board must look to other 
supporting evidence that might show combat exposure.  
Although the appellant contends that he was wounded in 
service, the service medical records show no injuries except 
for a right hand injury sustained in a fist fight at a "time 
& place unknown."  Moreover, his contentions and testimony 
are in conflict.  In the December 1988 and March 1989 private 
psychologist's report, the appellant claimed to have injured 
various parts of his body in fights and other incidents in 
the years after his separation from service.  However, over 
time his statements as recorded in VA and private examination 
reports cited alleged injuries to similar areas of his body 
as incurred in service as a result combat.  For example, in 
1988 and 1989 he said he was shot in the left leg in 1973 and 
1974, stabbed in the left lung in 1976, slashed in the right 
arm in 1977, and cut his left knee in 1986.  All these 
injuries were described at the time as occurring after the 
appellant's separation from service.  In later testimony and 
statements to examiners, he said the injuries were incurred 
during combat in Vietnam.  In light of this inconsistency, 
with earlier statements to examiners silent as to in-service 
injuries and later statements silent as to previous 
allegations of post-service injuries, his testimony and the 
histories as recorded by examiners do not offer credible 
evidence on the issue of whether he was involved in combat.  

The information provided by ESG also does not indicate that 
the appellant was involved in combat.  The evidence forward 
by ESG indicated that the appellant's unit was involved in 
road building; there was no indication that his unit was 
involved in combat activity.  The reports forwarded by ESG do 
show that other units within the 3rd Brigade, 9th Division 
were involved in combat, but not that appellant's unit was so 
involved.  ESG did note in a July 1996 letter that Dong Tam, 
the area in which the appellant's unit operated, was attacked 
during his Vietnam service.  The service personnel records 
indicate that he was involved in some way in an "unannounced 
campaign", but no specifics as to his activities are 
mentioned, but it is abundantly clear that he is not a Silver 
Star Medal recipient, as he previously claimed.  In a recent 
case, the Board was faulted for failing to explain its 
conclusion there that a similar statement did not indicate 
involvement in combat.  Gaines, 11 Vet. App. at 359.  Here, 
the simple statement of participation in an "unannounced 
campaign" leaves out significant information, including the 
appellant's exact duties, location, and employment.  "All 
personnel in a combat theater, and many outside it, are 
engaged in 'operations' ", such as a campaign, including 
many "who are remote from the exposure to the actuality or 
threat of hostile fire."  Id., at 361 (Holdaway, J., 
concurring).  The information provided by ESG indicates only 
that the area in which the appellant served witnessed combat 
activity, not that he engaged in combat.  

From this analysis, the Board concludes that the appellant 
was not engaged in combat.  The service department evidence 
does not show that the appellant was awarded the Purple 
Heart, Combat Infantryman Badge, or similar citation 
reflecting combat, nor does other supporting evidence 
indicate that he was engaged in combat with the enemy.  
Therefore, the appellant's lay testimony alone is not enough 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records that 
corroborate his testimony as to the occurrence of the claimed 
stressors.  Dizoglio v. Brown, 9 Vet. App. 163 (1996); 
Zarycki, 6 Vet. App. at 99.  

While the record shows that VA and private psychiatrists and 
psychologists have diagnosed PTSD based on the appellant's 
reported stressors as reflected in his contentions and 
testimony, the question of whether a specific event actually 
occurred is a question of fact for the Board to decide, 
involving as it does factors that are as much historical as 
psychological.  Just because a physician or other health care 
professional accepted the appellant's description of his 
Vietnam service experiences as credible and diagnosed PTSD 
does not mean that the Board must grant service connection 
for PTSD.  Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

The appellant's contentions and testimony are vague as to his 
claimed stressors, but at their most specific, allege that he 
trained and received advanced combat skills with the 
"Strategic Tactical Ready Air Force", participated in 
multiple combat missions as part of an 82nd Tactical Assault 
Team, was assigned to a bomb disposal team, killed many 
individuals personally, including numerous mayors of several 
hamlets and a teenage boy, placed bodies into body bags, 
witnessed several deaths and injuries to others in his unit 
and a man washing his clothes near a decomposing body, 
observed torture inflicted on enemy prisoners; and witnessed 
an American soldier throw enemy prisoners from a helicopter 
at an altitude of 2,000 feet.  The appellant was asked for 
more specific information as to these claimed stressors, 
including the names of others in his unit (especially those 
killed or injured), the dates of the incidents, and other 
particulars, and he responded that he could not recall such 
details or offer any more specific information.  

As discussed by ESG in June 1992 and July 1996, more specific 
information is required to verify the claimed stressors.  
There is no indication that the appellant was assigned to an 
82nd Tactical Assault Team or that he was trained in advanced 
combat tactics; his service records show only that he 
received basic infantry training prior to his assignment to 
an engineer construction battalion.  There is no way to 
verify that he personally killed others or witnessed the 
torture, deaths, or injuries to others without more specific 
information.  Moreover, there is nothing in his service 
personnel file (DA Form 20) to indicate that he was assigned 
to a graves registration unit or otherwise handled dead 
bodies.  

The appellant's version of his claimed stressors is at 
variance with the ESG reports and his service department 
records.  Because they are inconsistent, they are 
unpersuasive and do not constitute credible supporting 
evidence that the claimed in-service stressors actually 
occurred.  See 38 C.F.R. § 3.304(f).  Moreover, in view of 
the essence of the ESG reports of record, the nature of the 
appellant's specified military occupational specialty 
(wheeled vehicle mechanic), and his assignment to an engineer 
battalion (construction), his oft-repeated stories about 
training for combat with the "Strategic Tactical Ready Air 
Force" and personal involvement (via handgun) with the 
assassination of numerous hamlet mayors seems nothing short 
of preposterous and worthy of little or no probative value.  
Therefore, the stressful events that the appellant described, 
and the medical diagnoses of PTSD that were based on this 
reported history, do not rise to the level contemplated by 
VA regulation.  

The appellant has argued that in failing to recognize these 
claimed stressors, VA has denied that he served in Vietnam.  
Nothing could be further from the truth.  The service 
department evidence clearly indicates that he served in 
Vietnam from April 1970 to March 1971, and he in fact 
received medals reflecting only completion of such faithful 
service.  This decision is based not on a determination that 
he was not in Vietnam, but that his alleged stressors during 
that time are not verifiable.  In this regard, the 
undersigned observes that the appellant is not at all well 
served by his very transparent exaggeration of the military 
record; specifically, his stories about participation in 
training with the "Strategic Tactical Ready Air Force," 
covert activity with the CIA, service with a tactical assault 
unit prompting his receipt of various medals for valor, and 
his alleged personal involvement with a handgun in the 
assassination of numerous hamlet mayors are less than 
credible and create a significant doubt as to the veracity of 
his stressor stories in toto.   

A grant of service connection for PTSD requires proof of 
three elements:  (1) a current medical diagnosis of PTSD; (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred, and (3) medical evidence of a 
causal nexus between current symptomatology and the claimed 
in-service stressor,  For the reasons stated above, the 
appellant does not meet element (2).  As such, the Board need 
not reach the final element of the claim.  Based on these 
findings and following a full review of the record, the Board 
finds that the preponderance of the evidence is against the 
claim for service connection for PTSD. 


ORDER

Service connection for PTSD is denied.  



		
	J. F. Gough
	Member, Board of Veterans' Appeals



 
? Because VA documents of record refer to ESG and since ESG responded to VA requests for information 
prior to it being renamed USASCRUR, reference hereinafter will be to ESG rather than USASCRUR.  

